      Case 1:20-cv-00180-AW-GRJ Document 8 Filed 09/15/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

CHRISTOPHER JON PERGROSSI,

      Plaintiff,
v.                                         CASE NO. 1:20-cv-180-AW-GRJ

EPIC GAMES,

     Defendant.
_________________________/

                                  ORDER

      Plaintiff initiated this case by filing a pro se Complaint, ECF No. 1,

and is proceeding pursuant to a First Amended Complaint, ECF No. 5. The

First Amended Complaint purported to assert antitrust claims on behalf of

another entity, Epic Games, against Google Inc. and Apple Inc. ECF No. 5.

Because Plaintiff, as a non-lawyer, is not permitted to proceed pro se in this

case on behalf of Epic Games, the undersigned recommended that the

First Amended Complaint be dismissed for failure to state a claim upon

which relief may be granted. ECF No. 6.

      This case is now before the Court on ECF No. 7, Plaintiff’s “Second

Amended Complaint”. This pleading is improper and will be stricken. First,

pursuant to Fed. R. Civ. P. 15(a), a party may amend its pleading once as

a matter of course. In all other cases, a party may amend its pleading only
         Case 1:20-cv-00180-AW-GRJ Document 8 Filed 09/15/20 Page 2 of 2




with the opposing party’s consent or the Court’s leave. Fed. R. Civ. P.

15(a)(2). Plaintiff failed to seek the Court’s leave to further amend the

Complaint.

         Second, the face of the “Second Amended Complaint” reflects that

Plaintiff is abandoning the claims in this case. Plaintiff states “pursuant to

the judge’s recommendation, I am releasing this claim and forfeiting this

case.” ECF No. 7. Plaintiff then goes on to “make last, closing arguments”

in which he criticizes the Court for failing to recognize the “merits” of his

antitrust claims, and “condemns” the undersigned for the handling of this

case. Id. at 8-9. Such assertions do not present any basis for further

amending Plaintiff’s claims.

         Accordingly, it is ORDERED that Plaintiff’s “Second Amended

Complaint”, ECF No. 7, is STRICKEN as improperly filed without leave of

court.

         DONE AND ORDERED this 15th day of September 2020.

                                      s/Gary R. Jones
                                     GARY R. JONES
                                     United States Magistrate Judge




                                        2
